Citation Nr: 0033568	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1942 to November 
1947.

This case is before the Philadelphia, Pennsylvania rating 
decision by the Board of Veterans' Appeals (Board) on appeal 
from a November 1996 Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a July 1999 supplemental 
statement of the case, the RO reopened the veteran's claim of 
service connection for flat feet.  However, pursuant to 38 
U.S.C.A. §§ 5108 and 7104(b), the Board has a legal duty to 
consider the new and material issue regardless of the RO's 
actions.  If the Board were to adjudicate the claim on its 
merits without resolving the new and material evidence issue, 
its actions would violate its statutory mandate.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Therefore, 
the Board must initially consider this appeal on a new and 
material basis.  

In April 2000, the Board remanded this case to the RO for the 
RO to afford the veteran the opportunity to submit additional 
medical evidence.  Thereafter, the veteran did not submit any 
further medical evidence.  


FINDINGS OF FACT

1.  In a November 1992 decision, the Board denied entitlement 
to service connection for flat feet.  

2.  Evidence submitted since the Board's November 1992 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's November 1992 decision is final.  38 U.S.C.A. 
§§ 5108 ,7105 (West 1991).

2.  New and material evidence has not been submitted since 
the Board's November 1992 decision, thus, the claim for 
service connection for flat feet is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran applied for service connection for 
flat feet in May 1991.  In a July 1991 rating decision, the 
RO denied the veteran's claim.  The veteran appealed this 
denial to the Board.  The record at that time consisted of 
the following: the veteran's service medical records to 
include an October 1950 reentry physical examination; a 
February 1988 audiological examinations; a service 
photograph; and the veteran's contentions.  The veteran 
contended that he served in the South Pacific during World 
War II for 3 and 1/2 years aboard a PT boat with no shoes.  He 
asserted that he lost his shoes while serving aboard another 
PT boat that sank.  The veteran contended that his 
preexisting flat feet worsened during this service period.  

In a November 1992 decision, the Board denied the veteran's 
appeal.  The Board concluded that his preexisting flat feet 
disability was not aggravated during service.  The Board's 
November 1992 decision is final and cannot be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991).

Currently, the veteran seeks to reopen his claim of service 
connection for flat feet.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the Board's 
November 1992 decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  In order for evidence to be considered new, 
it must not have previously been of record at the time of the 
last final decision and it must be more than merely 
cumulative of evidence that was previously of record at the 
time of the last final decision.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," in 
Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  This standard for "material evidence" as outlined 
in Colvin has been specifically overruled by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  In sum, the United 
States Court of Appeals for the Federal Circuit stated that 
the test created by the Court in Colvin was more restrictive 
than required by 38 C.F.R. § 3.156(a). Thus, the requirements 
for materiality as outlined in the pertinent regulation must 
be applied rather than the more restrictive standard set 
forth in Colvin.  As noted in the introductory portion of 
this decision, the RO reopened the veteran's claim and 
actually did so under the Colvin standard.  However, the 
Board must consider this matter under the less restrictive 
Hodge standard.  In any event, the Board notes that the 
veteran has been provided the text of 38 C.F.R. § 3.156(a).

Thus, in order for the newly submitted evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim."

In this case, the evidence added to the record since the 
Board's November 1992 decision consists of the following: 
service photographs received in July 1993 to include one 
duplicate photograph and two new photographs; a September 
1993 VA pharmacy prescription for heel lifts; a May 1996 VA 
psychiatric examination; a May 1996 VA hands examination; a 
duplicate service photograph received in November 1996; 
periodical information on foot levelers and spinal 
stabilizers; an October 1997 letter from a fellow 
servicemember; a service photograph received in April 1998; 
an April 1998 letter from the World War II PT Boats, Bases, 
and Tenders organization; a duplicate service photograph 
received in December 1998; a newspaper article featuring the 
veteran; and the veteran's contentions to include those 
advanced at a July 1999 personal hearing before a hearing 
officer at the RO.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2000).  Thus, in order for evidence to be 
material to the veteran's claim, it would have to show that 
the veteran's flat feet were incurred or aggravated during 
service.  

With regard to the additional evidence, the duplicate 
evidence is obviously not new to the record.  This evidence 
includes the veteran's own contentions which are duplicative 
of those he presented in conjunction with his claim which was 
previously denied.  With regard to the evidence which is new 
to the record, the Board finds that while it is considered to 
be new, it is not material to the veteran's claim.  The 
service photographs do not contain any information regarding 
the veteran's flat feet disability.  The VA examinations also 
do not contain any information regarding the veteran's flat 
feet disability.  The newspaper article featuring the veteran 
also does not contain any information regarding the veteran's 
flat feet disability.  The letter from the World War II PT 
Boats, Bases, and Tenders organization indicated that records 
for individual PT boats are unavailable and does not contain 
any information regarding the veteran's flat feet disability.  
The periodical information on foot levelers and spinal 
stabilizers discussed the ways foot levelers and spinal 
stabilizers worked, but does not contain any information 
regarding the veteran's flat feet disability.  The VA 
pharmacy prescription for heel lifts shows that the veteran 
currently needs heel lifts, but does not contain any 
information regarding whether his flat feet disability was 
incurred or aggravated during service.  

Finally, the Board notes that in the letter from the 
veteran's fellow servicemember, his fellow servicemember 
recounted various events during service and also stated that 
during service, he remembered the veteran complaining of 
back, legs, and feet problems.  He also stated that there was 
a shoe shortage and that a commanding officer gave the 
veteran his shoes when he saw that the veteran did not have 
shoes.  The Board notes that while this corroborates the 
veteran's contentions that he did not have shoes for at least 
some period during his service, it does not show that his 
flat feet disability was incurred or aggravated during 
service.  Moreover, even if he had, as a lay person, he is 
not capable of providing medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, in sum, the newly submitted evidence does not show that 
the veteran's bilateral flat feet disability was incurred in 
service and/or was aggravated in service.  The veteran has 
not submitted any medical evidence which shows that his 
bilateral flat feet disability was incurred in service and/or 
was aggravated in service.  As such, this evidence is not 
relevant and is not probative to the issue at hand.  Thus, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).


ORDER

The appeal is denied.  


		
	C.W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 

